Citation Nr: 1525239	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-31 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By that rating action, the RO, in part, denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed this rating action to the Board. 

In February 2014, the Veteran testified before the undersigned at a video-conference hearing conducted via the above RO.  A copy of the Veteran's hearing transcript has been uploaded to the Veteran's Virtual VA electronic record. 


FINDING OF FACT

For the entire appeal period, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, namely his posttraumatic stress disorder (PTSD) and medications prescribed therefor.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist, was harmless and need not be further considered.

II. Legal Analysis

The Veteran seeks entitlement to TDIU.  He contends that he voluntary resigned from his previously employment as a truck driver in 2009 primarily because of problems with authority, lethargy and dizziness from his service-connected PTSD and medications prescribed therefor.  He contends that because of these problems, he would have difficulty maintaining employment even in sedentary work.  (See Transcript (T.) at pages (pgs.8-9)).  

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).   Quite significantly, there are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If the Veteran fails to meet the threshold percentage requirements of 38 C.F.R. § 4.16(a) but there is probative evidence indicating he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation for consideration of possibly granting a TDIU on an extra-schedular basis. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). The severity of his service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities include:  (i) PTSD (70 percent); (ii) bilateral hearing loss (20 percent); (iii) hypertension (10 percent); and, (iv) tinnitus (10 percent).  The Veteran's combined rating for his service-connected disability was 80 percent, effective March 10, 2011--the date VA received the Veteran's claim for increased compensation for these service-connected disabilities.  (See VA Form 21-526(b), Veteran's Supplemental Claim for Compensation, received by VA on March 10, 2011).  Thus, the Veteran met the percentage requirements for TDIU during the entire appeal period. 

The Board will resolve reasonable doubt and award entitlement to TDIU.  There is evidence against and supportive of the claim.  Evidence against the claim includes a July 2011 VA psychologist's opinion that was provided after a mental status evaluation of the Veteran.  The VA psychologist opined that it was less likely than not that the Veteran's diagnosed PTSD chronically rendered him unable to secure and maintain substantially gainful employment.  The VA examiner noted that his opinion was based on an assessment of the effects of the Veteran's diagnosed PTSD (and associated depression), and that it did not take into account his physical disabilities (i.e., tinnitus, hypertension and bilateral hearing loss).  The VA psychologist opined that he could not find evidence that the Veteran had been fired from a previous job because of his mental health-related problems or that he was so psychologically impaired that he could not adequately function in a low stress job, under relaxed supervision conditions.  (See VA psychologist's July 2011 addendum opinion to VA PTSD examination report).  

The Board finds the VA psychologist's opinion to be of diminished probative value in evaluating the Veteran's claim.  First, the laws and regulations pertaining to TDIU are based on whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, not whether he was fired from a previous job as a result of these disabilities.  Second, the VA psychologist's unfavorable opinion did not address the Veteran's contention that he was unable to secure employment--sedentary and physical--because of side effects (e.g., lethargy and dizziness) from medications prescribed for his service-connected PTSD and hypertension, an argument that is integral to the Veteran's TDIU claim.  Thus, for these reasons, the Board finds the July 2011 VA psychologist's addendum opinion to be of minimal probative value in evaluating the Veteran's TDIU claim.  

Other evidence against the claim includes a May 2012 VA examiner's statement, and records from the Social Security Administration (SSA) that the Veteran was unemployable because of a low back disability, a disability for which service connection has not been established, and hypertension.  (See May 2012 VA examiner's opinion and SSA records).  Finally, August 2011 and August 2013 VA examiners' opinions are against the claim.  After physical examinations of the Veteran, the VA examiners collectively opined that his hypertension, bilateral hearing loss and tinnitus should not render him unemployable and unable to secure and maintain substantially gainful employment, respectively.  (See August 2011 and August 2013 VA General Medial and Audio examination reports, respectively).  The Board finds these opinions to be of diminished probative value in evaluating the Veteran's claim because they were provided without any rationale and did not address his central contention that he was unable to secure employment--sedentary and physical--because of side effects (e.g., lethargy and dizziness) from medications prescribed for his service-connected PTSD and hypertension.  Thus, for these reasons, the Board finds the August 2011 and August 2013 VA opinions to be of minimal probative value in evaluating the Veteran's TDIU claim.  

Evidence in support of the claim for TDIU includes the Veteran's competent and credible statements and testimony before the undersigned that he has not been steadily employed since 2009 due to his psychiatric symptoms of impulsive violence and an inability to work with others, lethargy and dizziness as a result of medications prescribed for his PTSD, and his hypertension.  Other evidence in support of the claim includes evidence reflecting that the Veteran has been assigned Global Assessment of Function (GAF) scores of 45.  (See May and July 2011 VA PTSD examination reports).  The American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), upon which the rating schedule is based, defines these scores as reflecting an inability to work.  38 C.F.R. § 4.130.  In pertinent part, GAF scores ranging from 41 to 50 reflect a serious impairment in occupational functioning (e.g., unable to keep a job).  The DSM-V (the latest version of the DSM) has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.  The regulation legally requires VA to continue considering this prior version of the DSM until such time as the regulation is changed.  There is a regulation change in process that would change the regulation to reference "the current version of the DSM."  It is unclear, however, when that proposed change will be published.  Thus, for the present time, the regulation still explicitly refers to the DSM-IV, regardless of the fact that one may begin seeing other evidence referring to criteria under DSM-V.

Thus, with resolution of doubt in the Veteran's favor, the Boar d finds that the Veteran is entitled to a TDIU.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).


ORDER

A total disability rating based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


